Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Swanson (Reg. # 48,498) on April 15, 2021.

The application has been amended as follows: 

Claim amendment:

Claim 4: The method of claim 21 wherein the feeding of the at least a portion of the combustion exhaust and the first portion of the heat 2 Brayton power cycle to produce the power and [[a]]the second exhaust comprises: introducing high temperature SCO2 into a SCO2 turbine to produce the power and a high temperature SCO2 turbine exhaust; and recouping at least a portion of a heat from the high temperature SCO2 turbine exhaust.  

Claim 5: The method of claim 4 wherein the high temperature SCO2 is formed by a method comprising: introducing SCO2 into heat exchange communication with the at least a portion of the combustion exhaust to form heated SCO2; and 
introducing the heated SCO2 into heat exchange communication with the first portion of heat produced 

Claim 7: The method of claim 6 wherein the SCO2 at a temperature of at least 900°F is heated to a temperature of up to 1300°F prior to introduction into the SCO2 turbine.  

Claim 9: The method of claim 8 wherein the SCO2 at a temperature of at least 900°F is heated by a method comprising: 
introducing the SCO2 at a temperature of at least 900°F into heat exchange communication with the at least a portion of the combustion exhaust to form heated SCO2; and 
introducing the heated SCO2 into heat exchange communication with the first portion of heat produced 

Claim 10: The method of claim 21 wherein the turbine expands the higher temperature steam at high temperature and high pressure to produce the additional power and a steam product at lower temperature and lower pressure; and repressurizing and reheating the steam product to at least in part to form the heated steam by heat exchange communication with the second exhaust.  

Claim 11: The method of claim 10 wherein the heated steam produced at least in part by heat exchange communication with the  second exhaust.  

Claims 13, 16-18(Cancelled)
  

combusting a fuel material with an oxidizer material in a combustor to produce heat and a combustion exhaust; 
separating the heat from the combustor into a first portion of heat produced by the combustion 
feeding at least a portion of the combustion exhaust and the first portion of heat 2 Brayton power cycle to produce power and a second exhaust; 
feeding at least a portion of the second exhaust to a steam Rankine power cycle to produce heated steam 
feeding the second portion of heat and
 introducing the higher temperature steam into a turbine to produce additional power.  

Claim 22: The method of claim 21 wherein the second portion of heat produced 2 Brayton power cycle.  

Claim 23:The method of claim 21, a turbine steam discharge produced by the turbine with a second part of the second portion of heat 
GTI-20786MDSSerial No.: 15/711,606 introducing the reheated steam into a second turbine to produce a second additional power.  



Claim 25: A method for generating power, the method comprising: 
combusting a fuel material with an oxidizer material in a fluidized bed combustor to produce combustion heat and a combustion exhaust;
 heating SCO2 with at least a portion of the combustion exhaust in a first convective heat exchanger of a SCO2 Brayton power cycle to form heated SCO2 and a second exhaust; further heating the heated SCO2 with a first portion of the combustion heat in a first in-bed heat exchanger to form higher temperature SCO2; 
introducing the higher temperature SCO2 into a first turbine to produce power and a turbine SCO2 discharge; recycling the turbine SCO2 discharge from the turbine back to the first convective heat exchanger; 
feeding at least a portion of the second exhaust to a second convective heat exchanger of a steam Rankine power cycle to produce heated steam and a third exhaust; 
further heating the heated steam with a second portion of the combustion heat in a second in-bed heat exchanger of the steam Rankine power cycle to produce higher temperature steam; GTI-20787MDSSerial No.: 15/711,606 
introducing the higher temperature steam into a second turbine to produce additional power and a turbine steam discharge; and 
recycling the turbine steam discharge from the second turbine back to the second convective heat exchanger.



Allowable Subject Matter

Claims 2-11, 19, 21-23, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine relevant prior art Osgerby (US 4,498,289), Sonwane (US 2014/0060002), Tanigawa (US 6, 263, 664) teaches   combusting a fuel material with an oxidizer material in a fluidized bed combustor to produce combustion heat and a combustion exhaust; heating SCO2 with at least a portion of the combustion exhaust in a first convective heat exchanger of a SCO2 Brayton power cycle to form heated SCO2 and a second exhaust; further heating the heated SCO2 with a first portion of the combustion heat in a first in-bed heat exchanger to form higher temperature SCO2; introducing the higher temperature SCO2 into a first turbine to produce power and a turbine SCO2 discharge; recycling the turbine SCO2 discharge from the turbine back to the first convective heat exchanger; feeding at least a portion of the second exhaust to a second convective heat exchanger of a steam Rankine power cycle to produce heated steam and a third exhaust; further heating the heated steam with a second portion of the combustion heat in a second in-bed heat exchanger of the steam Rankine power cycle to produce higher temperature steam.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “feeding the second portion of heat directly to the steam Rankine power cycle to produce higher temperature steam from the heated steam; and introducing the higher temperature steam into a turbine to produce additional power” and/or “further heating the heated steam with a second portion of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.A.C./Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                        
/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741